                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,
                                          Case No. 15-20652-01
vs.
                                          HON. GEORGE CARAM STEEH
BILLY ARNOLD, D-1,

              Defendant.
_____________________________/

           ORDER DENYING DEFENDANT’S MOTION TO
        DECLARE THE DEATH PENALTY UNCONSTITUTIONAL
       AND TO STRIKE THE NOTICE OF INTENT [ECF No. 1399]



      This matter is before the court on defendant Billy Arnold’s motion to

declare the death penalty unconstitutional and to strike the notice of intent.

ECF No. 1399. The government filed a response brief, ECF No. 1425, and

defendant did not file a reply. Neither party has requested oral argument or

an evidentiary hearing and the court agrees that the motion can be

resolved on the briefs. For the reasons stated below, the court denies

defendant’s motion.
                           I.    BACKGROUND

     On January 3, 2018, a federal grand jury returned a sixth superseding

indictment charging 21 defendants with various crimes, including violating

the Racketeering Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. § 1961 et seq. Defendant Arnold is charged with two counts of

murder in aid of racketeering, two counts of using and carrying a firearm

during and in relation to a crime of violence causing death, RICO

conspiracy, numerous VICAR counts, possession of a firearm during and in

relation to a crime of violence (RICO conspiracy), and felon in possession

of a firearm. ECF No. 812. On January 8, 2018, the government filed its

notice of intent to seek the death penalty against Arnold. ECF No. 817.

     Defendant raises three per se challenges to the federal death penalty

based on the Eighth Amendment and the Fifth Amendment Due Process

Clause, including the guarantee of equal protection under the clause.

Defendant asks the court to strike the notice of intent to seek the death

penalty because (1) the death penalty is imposed in an arbitrary and

capricious manner, and is infected by geographic disparities and racial

discrimination; (2) the death penalty is cruel and unusual punishment

based on evolving standards of decency; and (3) applying the death
                                   2
penalty has resulted and will continue to result in the execution of innocent

individuals.

                             II.   DISCUSSION

A.    Background of Modern Federal Death Penalty

      In 1972, the Supreme Court held that all then-existing death penalty

statutes were unconstitutional in violation of the Eighth and Fourteenth

Amendments because those statutes gave juries unhindered discretion to

impose or withhold the death penalty. Furman v. Georgia, 408 U.S. 238

(1972). Each of the justices filed a separate opinion in the 5-4 decision. In

his concurring opinion, Justice Douglas recognized that our nation is

committed to equal protection of the laws, “[y]et we know that the discretion

of judges and juries in imposing the death penalty enables the penalty to be

selectively applied, feeding prejudices against the accused if he is poor and

despised, and lacking political clout, or if he is a member of a suspect or

unpopular minority, and saving those who by social position may be in a

more protected position.” Id. at 255 (Douglas, J., concurring). Justice

White highlighted the infrequent utilization of the death penalty, which “is

exacted with great infrequency even for the most atrocious crimes and that


                                       3
there is no meaningful basis for distinguishing the few cases in which it is

imposed from the many cases in which it is not.” Id. at 313 (White, J.,

concurring). The infrequency with which defendants were targeted for

capital punishment was noted by each of the five justices who concurred in

the majority. See id. at 248 n. 11 (Douglas, J. concurring); id. at 291-95

(Brennan, J., concurring); id. at 309-10 (Stewart, J., concurring); and id. at

354 n. 124 and 362-63 (Marshall, J., concurring).

      Following the decision in Furman, many states reinstated revised

death penalty statutes that addressed and sought to correct the Supreme

Court’s concerns. In 1976, the Court heard challenges from five men who

had been prosecuted and sentenced to death under newly-enacted post-

Furman statutes. In three of the cases the Court concluded that the states

had successfully met the constitutional concerns raised in Furman. Gregg

v. Georgia, 428 U.S. 153 (1976); Jurek v. Texas, 428 U.S. 262 (1976);

Proffitt v. Florida, 428 U.S. 242 (1976). The Court struck down the

sentencing schemes in the other two statutes because they provided for a

mandatory death penalty and did not allow for juror discretion and the

consideration of mitigation information about a defendant’s background and



                                       4
character. Woodson v. North Carolina, 428 U.S. 280 (1976); Roberts v.

Louisiana, 428 U.S. 325 (1976).

      In 1988, Congress enacted a federal death penalty as part of the

Anti-Drug Abuse Amendments (“ADAA”), authorizing capital punishment for

a defendant convicted of a murder committed while engaging in a

continuing criminal enterprise. 21 U.S.C. § 848(e). In 1994, the Federal

Death Penalty Act (“FDPA”) was signed into law, 18 U.S.C. § 3591 et seq.

The FDPA expanded the application of the federal death penalty by making

60 crimes death-eligible. This includes murder of designated government

officials, kidnapping resulting in death of the victim, murder for hire, fatal

drive-by shootings, car-jacking resulting in death, and certain crimes not

necessarily resulting in death such as the running of a large-scale drug

enterprise. 18 U.S.C. § 3591 (incorporating other statutes). The

prosecution of Billy Arnold is brought pursuant to the FDPA for the offenses

of: (1) murder in aid of racketeering activity, aiding and abetting, which

resulted in the deaths of two individuals, in violation of 18 U.S.C. §§

1959(a)(1) and 2 (Counts 4 and 16); and (2) use and carry of a firearm

during and in relation to a crime of violence causing death, aiding and



                                        5
abetting, which resulted in the deaths of the two individuals, in violation of

19 U.S.C. §§ 924(c); 924(j); and 2 (Counts 5 and 17).

      The FDPA sets forth the mechanics of a federal death penalty trial.

First, the jury must decide whether the defendant had the requisite intent to

commit the death eligible offense. 18 U.S.C. § 3591(a). The jury must

unanimously find that intent was established beyond a reasonable doubt to

move to the penalty phase. At that point, the jury considers the statutory

aggravating factors alleged by the government in the notice of intent to

seek the death penalty. 18 U.S.C. § 3592 (b)–(d). The jury must

unanimously determine that the government has proven at least one of the

statutory aggravating factors beyond a reasonable doubt to move to the

next step of the penalty process. § 3593(c). The next step in determining

whether the death penalty is appropriate is for the jury to consider the

statutory aggravating factor or factors, plus the non-statutory aggravating

factors for which notice has been given, and to weigh them against any

mitigating factors. Non-statutory aggravating factors must be unanimously

found beyond a reasonable doubt, while mitigating factors need only be

established by a preponderance of the evidence. Furthermore, unanimity

is not required when it comes to mitigating factors; any juror persuaded that

                                       6
a mitigating factor exists may consider it in reaching a sentencing decision.

§ 3593(c), (d). See United States v. Nguyen, 928 F. Supp. 1525, 1532 (D.

Kan. 1996).

      The government points out that defendant’s challenges are not ripe

as a sentence of death has not been imposed in this case. The

government indicates it has no objection to the court considering the

motion at this time and applying its decision later as law of the case. ECF

No. 1425, PageID 18815-18816, n. 1. This is the course the court will take.

B.    Arbitrary and Capricious

      1.    Infrequently Sought, Imposed or Carried Out

      Defendant argues that because the federal death penalty is utilized

so infrequently, it is arbitrary and capricious in violation of the Fifth and

Eighth Amendments. In support, defendant cites data from the Declaration

of Kevin McNally of the Federal Death Penalty Resource Counsel Project

(“McNally Dec.”). Since 1988, out of 3,389 potential federal capital cases,

the Attorney General has authorized 520 defendants, or 15%, for capital

prosecution. (McNally Dec., par. 7) Of this number, juries have returned

85 death verdicts involving 81 defendants (some of whom were sentenced


                                        7
to death twice after a first death verdict was set aside). Id. Three federal

prisoners have been executed, two in 2001 and one in 2003. There has

not been a federal execution in over 15 years.

      Defendant contends that the federal death penalty is sought and

imposed even more rarely than in the state cases examined in Furman.

Defendant compares the likelihood of being sentenced to death in the

federal system to the chance of being struck by lightning. Invoking

Furman, defendant argues that the infrequency with which the federal

death penalty is sought and imposed, makes it arbitrary, capricious and

unusual.

      Defendant’s argument misinterprets the Furman majority’s concern

as it pertains to arbitrariness. The primary concern with arbitrariness was

that the death penalty was applied to some but not other equally culpable

defendants and was imposed discriminatorily. See id. at 309-310 (Stewart,

J., concurring).   Furman stands for the position that death sentences

imposed under Georgia’s and Texas’s capital punishment statutes

constituted cruel and unusual punishment in violation of the Eighth and

Fourteenth Amendments because the statutes provided “no standards [to]

govern the selection of the penalty. People live or die, dependent on the
                                      8
whim of one man or of 12.” Furman, 408 U.S. at 253 (Douglas, J.,

concurring).

     As described above, the FDPA responded to Furman’s concerns by

providing a procedure that guides jurors in narrowing the class of

defendants eligible for the death penalty. See United States v. Lawrence,

735 F.3d 385, 418 (6th Cir. 2013). In doing so, the FDPA avoids the

arbitrariness that the Furman Court condemned. When the Supreme Court

considered Georgia’s post-Furman capital statute, it determined that the

death penalty is not unconstitutional in all circumstances and that the

“concerns expressed in Furman that the penalty of death not be imposed in

an arbitrary or capricious manner can be met by a carefully drafted statute

that ensures that the sentencing authority is given adequate information

and guidance.” Gregg v. Georgia, 428 U.S. 153, 195 (1976). The Gregg

Court described the bifurcated proceeding, where the sentencing authority

is apprised of any information relevant to the imposition of sentence and

provided with clear and objective standards to guide the use of the

information, as a system that best meets the concerns expressed in

Furman. Id.



                                      9
      The proper focus in examining the constitutionality of a capital statute

must be on the guidance it provides to the sentencing body. The Supreme

Court, citing Furman and Gregg as support, held that in order to be

constitutional, a “capital sentencing system must: (1) rationally narrow the

class of death-eligible defendants; and (2) permit a jury to render a

reasoned, individualized sentencing determination based on a death-

eligible defendant’s record, personal characteristics, and the circumstances

of his crime.” Kansas v. Marsh, 548 U.S. 163, 173-74 (2006). The

bifurcated scheme of the FDPA, which narrows the class of death-eligible

defendants using statutory and non-statutory aggravating factors and

permits the jury to render an individualized sentencing determination,

satisfies this standard.

     2.     Lack of Predictability

      Defendant next argues that the absence of any discernible basis for

distinguishing cases and crimes where the federal death penalty is

imposed from cases where it is not imposed renders the federal death

penalty unconstitutional. Defendant refers to the compendium of penalty-

phase verdict sheets returned in every federal capital case that has

proceeded to trial since 1988 and maintained by the Federal Death Penalty
                                   10
Resource Project. Defendant includes examples of cases and verdicts to

demonstrate “[t]here is no rhyme, reason, or predictability concerning who

is sentenced to death and who is spared or who simply never has to face a

jury on a life-or-death decision.” ECF No. 1399, PageID 18219 - 18226

Each case is horrific, and all involve the infliction of agony on victims and

their loved ones, yet some defendants were sentenced to death while an

overwhelming majority were not.

      Defendant’s argument was addressed and discredited by Justice

Scalia in his concurring opinion in Glossip v. Gross. 135 S. Ct. 2726, 2747-

48 (2015). Scalia wrote that there is no system of metrics that can

measure the egregiousness of a defendant’s conduct such that the death

penalty can be predictably imposed. This is because “[e]gregiousness is a

moral judgment susceptible of few hard-and-fast rules. More importantly,

egregiousness of the crime is only one of several factors that render a

punishment condign -- culpability, rehabilitative potential, and the need for

deterrence also are relevant. That is why this Court has required an

individualized consideration of all mitigating circumstances, rather than

formulaic application of some egregiousness test.” Id. at 2748.



                                      11
      The FDPA guides the jury in undertaking an analysis of the

aggravating factors and mitigating factors presented as to each defendant.

The FDPA’s mechanics require the jury to evaluate the factors and weigh

them to come to an individualized decision. While this approach is not

predictable in a statistical sense, it rectifies the fairness concerns raised by

the Supreme Court in Furman.

      3.    Regional and Racial Bias

      Defendant’s next argument is that the federal death penalty is

unevenly applied on a regional basis and suffers from intractable problems

of racial discrimination in the targeting of minority defendants and a

demonstrated race/gender-of-victim effect. Defendant relies on numerous

studies to support the conclusion that the federal death penalty is

overwhelmingly used in the southern states and targets African Americans

and Hispanics at a disproportionate rate. Based on the data and statistics

provided in the studies, defendant argues the regional and racial disparities

in the imposition of the death penalty renders it unconstitutional in violation

of the Fifth and Eighth Amendments. In addition to the studies, defendant

cites to dissenting opinions to support his arguments. McCleskey v. Kemp,


                                       12
481 U.S. 279, 322 (1987) (race and race of victim); Glossip, 135 S. Ct. at

2755-80 (geography and race of victim).

      Defendant does not argue that his race, geographic location or the

race or gender of his alleged victims were considerations in the

government’s decision to seek the death penalty. Even if defendant did

make this argument under the implicit Equal Protection Clause in the Fifth

Amendment, it would fail because he has not presented any specific

evidence of purposeful discrimination against him. See McCleskey, 481

U.S. at 292 (“a defendant who alleges an equal protection violation has the

burden of proving ‘the existence of purposeful discrimination’” and “must

prove that the decisionmakers in his case acted with discriminatory

purpose.” (emphasis in original)).

      The McCleskey Court also rejected Eighth Amendment claims based

on statistical studies indicating race-based discrepancies in capital

sentencing. Id. at 312-13. The Court stated that its “consistent rule has

been that constitutional guarantees are met when the mode [for

determining guilt or punishment] itself has been surrounded with

safeguards to make it as fair as possible. Where the discretion that is

fundamental to our criminal process is involved, we decline to assume that
                                    13
what is unexplained is invidious.” Id. at 313. Defendant’s Eighth

Amendment claim fails because he has not explained how discrepancies

that appear to correlate with race, region or race/gender of victim are

caused by something invidious rather than the discretion given to juries

under the FDPA and our criminal justice system in general.

      Justice Thomas addressed the argument that death sentences

appear to correlate to arbitrary factors such as the location of the crime.

Thomas pointed out this argument ignores the constitution’s guarantees

that a defendant has a right to a trial by a jury of his peers, held in the state

where the crime is committed. Glossip, 135 S. Ct. at 2751-52 (Thomas, J.,

concurring) (citing Art. III, § 2, cl. 3 and 6th Amend.).

      Where the Supreme Court has directly decided an issue, this court

must follow that decision, “leaving to [the Supreme] Court the prerogative of

overruling its own decisions.” Rodriguez de Quijas v. Shearson/Am.

Express, Inc., 490 U.S. 477, 484 (1989). Applying Supreme Court

precedent, this court rejects defendant’s arguments that the death penalty,

as implemented by the FDPA, is unconstitutionally arbitrary and capricious.




                                       14
B.   Evolving Standards of Decency

     Defendant argues that the “evolving standards of decency that mark

the progress of a maturing society” have reached the point where the

federal death penalty is out of place with current societal values. ECF No.

1399, PageId 18264. Relying heavily on Justice Breyer’s and Justice

Ginsburg’s dissenting opinions in Glossip, defendant claims that “there has

been a sharp decline in the numbers of death sentences returned by juries

and death sentences carried out by states.” Id., PageId 18269. For

example, there were 98 executions in 1999, but only 25 in 2018. In the

federal system, there have only been three executions since 1988 and

none since 2003. Id. The number of defendants facing capital

prosecutions has similarly decreased from 32 federal capital trials in 2005

to 2 trials in 2018. Id. at PageID 18271. Based on the declining numbers,

defendant argues that the federal death penalty no longer serves the

penological purposes of deterrence and retribution identified by the Glossip

dissent. Glossip, 135 S. Ct. at 2767.

     Capital punishment is written into the Constitution. The Supreme

Court has acknowledged that “[i]t is impossible to hold unconstitutional that

which the Constitution explicitly contemplates. The Fifth Amendment
                                      15
provides that ‘[n]o person shall be held to answer for a capital . . . crime,

unless on a presentment or indictment of a Grand Jury,’ and that no person

shall be ‘deprived of life . . . without due process of law.’” Id. (Scalia, J.,

concurring). As for the declining numbers of executions, the Attorney

General recently announced that the federal government will resume

executions of death row inmates after a nearly two-decade hiatus. Katie

Benner, U.S. to Resume Capital Punishment for Federal Inmates on Death

Row, N.Y. TIMES, July 25, 2019, https://www.nytimes.com/2019/07/25/

us/politics/federal-executions-death-penalty.html. Five men convicted of

murdering children are to be executed in December and January at the

federal penitentiary in Terre Haute, Indiana, and additional executions will

be scheduled after that. Id.

      There is not a consensus of public opinion to support a conclusion

that evolving standards of decency have evolved to the point where capital

punishment in all cases is prohibited by the Eighth Amendment. See

United States v. Fell, 224 F. Supp. 3d 327, 359 (D. Vt. 2016) (“The record

in this case does not support a view that the country has achieved

consensus on the desirability of abolishing the death penalty. Public

opinion is turning against the death penalty and state legislatures have

                                        16
done so as well, but the change is insufficiently broad to meet the Atkins

requirement of consensus at this time.”) The Supreme Court reaffirmed the

constitutionality of the death penalty in 2015, see Glossip, 135 S. Ct. at

2732, and continues to acknowledge its vitality, see Kansas v. Carr, 136 S.

Ct. 633 (2016); Hurst v. Florida, 136 S. Ct. 616 (2016). This court is bound

by Supreme Court precedent and must therefore reject defendant’s

argument regarding evolving standards of decency.

C.    Execution of Innocent Individuals

      This court agrees with defendant’s assertion that “[o]nly the most

naïve would take the position that the American system of justice is free

from the possibility of error.” ECF No. 1399, PageID 18274. However, the

argument that a person convicted of a crime, including a conviction that

results in a death sentence, has a right to the continued opportunity for

exoneration throughout the course of their natural life, is one that has been

rejected by the Supreme Court. Herrera v. Collins, 506 U.S. 390, 407-408,

411 (1993); see also Furman, 408 U.S. 238, 311 (White, J., concurring),

366-68 (Marshall, J., concurring); United States v. Quinones, 313 F.3d 49,

62 (2nd Cir. 2002).


                                      17
      While considering the bill that became the FDPA, Congress was

presented with extensive evidence that innocent individuals might be

executed. Yet, despite this evidence, Congress still enacted the FDPA.

“This informed, deliberative legislative action itself casts doubt on the

assertion that the right to a continued opportunity for exoneration

throughout the course of one’s natural life is ‘rooted in the . . . conscience

of our people.’” Quinones, 313 F.3d at 64-65.

      With respect to defendant’s argument that the FDPA is

unconstitutional under the Fifth Amendment due to an unacceptable risk of

executing the innocent, this court is bound to follow Supreme Court

precedent discussed above, and only the Supreme Court can overrule its

own decisions. Rodriguez de Quijas, 490 U.S. at 484. To the extent

defendant’s argument relies on the Eighth Amendment, the argument is

foreclosed by the Supreme Court’s decision in Gregg, 428 U.S. 153.




                                      18
                                III. CONCLUSION

     For the reasons stated above, defendant’s motion to declare the

death penalty unconstitutional and to strike the notice of intent is DENIED.

     So ordered.




Dated: August 13, 2019
                                   s/George Caram Steeh
                                   GEORGE CARAM STEEH
                                   UNITED STATES DISTRICT JUDGE


                        CERTIFICATE OF SERVICE

                   Copies of this Order were served upon
                           attorneys of record on
                   August 13, 2019, by electronic and/or
                                ordinary mail.

                            s/Marcia Beauchemin
                                Deputy Clerk




                                     19
